Citation Nr: 1203360	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-00 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right hip disorder, claimed as osteoarthritis, right greater trochanter.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to December 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran and her husband testified at an April 2010 hearing before the undersigned Veterans Law Judge at the St. Paul, Minnesota RO.  A transcript of the hearing is of record.

The Board remanded this matter in August 2010 to obtain copies of any Reserve service treatment records to include those form her period of active duty for training from March 2009 to July 2009 at Fort Huachuca in Arizona and to conduct any additional evidentiary development deemed necessary to include a VA examination.   The RO continued the denial of the claim (as reflected in the September 2011 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, after a review of the record, the Board finds that another remand is necessary for further development of the Veteran's claim.  

This issue was previously remanded in August 2010 to use all indicated sources to obtain copies of any service treatment record that have not been associated with the claims file, including those from her period of active duty for training from March to July 2009 at Fort Huachuca, Arizona after obtaining all necessary information from the Veteran.  The Board observes the RO requested the Veteran's Reserve treatment records from the Office of the State Surgeon.  The RO did not attempt to contact the Veteran's specific Reserve unit or Fort Huachuca in Arizona to obtain any treatment records in their possession.  Thus, the Board finds that the RO did not use all indicated sources in an attempt to obtain copies of the Veteran's service treatment records with the Army Reserve.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  

The Board notes that a report of the most recent VA examination, conducted in September 2010, contains the examiner's conclusion that there was no medical evidence of a soft tissue, bone or joint abnormality of the right hip.  However, the Board finds that the record indicates that there potentially exists outstanding available medical records pertinent to the right hip which are not of record.  It must be ascertained as to whether any right hip disability was diagnosed or demonstrated at any time during the period on appeal since the date of receipt of the Veteran's claim for service connection.  McClain v. Nicholson, 21 Vet App 319 (2007).

In this regard, the Board observes that the June 2007 VA examination that evaluated the Veteran's right hip discussed a June 2007 VA physical therapy record that shows limited range of motion of the right hip.  This record is not in the claims file.  In addition, the Veteran testified at the April 2010 Board hearing that she has requested an appointment to be seen at the Minneapolis VA Medical Center for her hip.  (Hearing transcript, at page 19.)  The record does not contain pertinent VA treatment reports dated since 2007.  Thus, the Board finds that on remand any outstanding VA treatment records with respect to the Veteran's right hip should be associated with the VA claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary information from the Veteran, contact the Veteran's Reserve Unit that she was associated with from March 2009 to July 2009 to obtain all treatment records with respect to the Veteran's right hip.  If the Veteran has been associated with more than one Reserve unit, then contact the other Reserve unit(s) to obtain all treatment records with respect to the Veteran's right hip to include those from her period of active duty for training from March 2009 to July 2009 at Fort Huachuca, Arizona.  In addition, obtain any treatment records that may be located at Fort Huachuca, Arizona. 

If those records are not available, attempt to obtain the records from any alternative source available.  If the records are still not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the Veteran to respond.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  

2. Obtain all outstanding VA treatment records from the Tomah VA Medical Center from June 2007 to the present and the Minneapolis VA Medical Center from October 2007 to the present.  If those records are not available, attempt to obtain the records from any alternative source available.  If the records are still not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the Veteran to respond.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  

3. Thereafter, if, and only if, the Reserve treatment records and/or the VA treatment records reveal symptoms of a right hip disorder, then provide the Veteran with another VA examination to evaluate her service connection claim for a right hip disorder.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion whether any right hip disorder found on examination, or shown in the record at any time since June 2005 (date of receipt of service connection claim), is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include any reported symptomatology shown in service.  The examiner should provide a complete rationale for all conclusions reached.  

4. Upon completion of the foregoing, readjudicate the Veteran's claim based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


